Case 0:21-cv-60789-JIC Document 9 Entered on FLSD Docket 06/08/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 21-cv-60789-COHN/STRAUSS

 CREATIVE KLICK AGENCY, LLC,

          Plaintiff,

 v.

 IGNITE INTERNATIONAL, LTD., et al.

       Defendants.
 ___________________________________/

                           DEFENDANT, SOCIETY GOAT LLC’S
                       MOTION TO DISMISS PLAINTIFF’S COMPLAINT

          Defendant, Society Goat, LLC (“Society Goat”), moves pursuant to Fed. R. Civ. P.

 12(b)(6), for entry of an order dismissing the Complaint and Demand for Jury Trial [D.E. 1] filed

 by Plaintiff, Creative Klick Agency, LLC (“Plaintiff”), and states:

                                            Background

          Plaintiff asserts three counts against Society Goat for Willful Copyright Infringement

 pursuant to 17 U.S.C. §§ 501 & 504 (Count I); Contributory Copyright Infringement (Count II);

 and Vicarious Copyright Infringement (Count III). The Complaint, however, fails to allege any

 facts that would support such claims against Society Goat.

          With respect to Society Goat, the Complaint alleges as follows:

      •   Plaintiff sometimes provided services to Society Goat’s clientele. [D.E. 1 at ¶14].

      •   Society Goat allegedly told Plaintiff that Defendant, Ignite International, Ltd. (“Ignite”)

          was in the market for a social media manager, and “contacted [Plaintiff] to put together a

          joint proposal” for Ignite. [D.E. 1 at ¶18-19].
Case 0:21-cv-60789-JIC Document 9 Entered on FLSD Docket 06/08/2021 Page 2 of 5




     •    Society Goat led it to believe that Ignite was considering whether to hire Plaintiff. [D.E.

          1 at ¶20].

     •    Society Goat and Ignite requested that Plaintiff provide samples of Plaintiff’s work.

     •    Plaintiff “put together a full photoshoot”. [D.E. 1 at ¶22].

     •    Plaintiff provided certain photographs to Society Goat and Ignite. [D.E. 1 at ¶23].

     •    “Defendants” then used the copyrighted photographs without Plaintiff’s permission to post

          on social media as well as the websites of Ignite and Ignite Spirits websites. [D.E. 1 at

          ¶27-29].

 Nothing in the Complaint alleges that Society Goat directly committed any alleged infringing acts,

 directed, or had authority to direct, any of the other defendants to commit any alleged infringing

 acts, or in any way profited from any alleged infringing act. The Complaint, therefore, fails to

 state a claim for either direct or indirect infringement and should be dismissed.

                                         Standard of Review

         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

 factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

 action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted)

 (alteration in original). “Factual allegations must be enough to raise a right to relief above the

 speculative level, on the assumption that all the allegations in the complaint are true (even if

 doubtful in fact).” Id. (citations omitted). However, when considering a motion to dismiss, the

 court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). Moreover, “[t]hreadbare




                                                   2
 126198499.1
 Case 0:21-cv-60789-JIC Document 9 Entered on FLSD Docket 06/08/2021 Page 3 of 5




      recitals of the elements of a cause of action, supported by mere conclusory statements, do not

      suffice.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

                                                  Argument

 I.       Count I for Direct Infringement Fails

              The Complaint fails to state a claim for direct infringement against Society Goat. “To state

      a claim for direct copyright infringement, a plaintiff must allege (1) ownership of a valid copyright

      and (2) copying of constituent elements of the work that are original.” Affordable Aerial

      Photography, Inc. v. Modern Living Real Estate, LLC, 2019 WL 3716775, *3 (S.D. Fla. Aug. 7,

      2019). The Complaint never alleges that Society Goat copied any of the photographs at issue. The

      Complaint also fails to specify who among the defendants is the direct infringer. Instead, the

      Complaint is a “shotgun pleading in that it assert[s] multiple claims against multiple defendants

      without specifying which of the defendants are responsible for which acts or omissions.” Id. at *2

      (internal quotations omitted) (quoting Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313,

      1321-23 (11th Cir. 2015)). For this basis alone, the Complaint should be dismissed.

II.       Count II for Contributory Copyright Infringement Fails

              The Complaint also fails to state a claim for contributory copyright infringement as to

      Society Goat, and therefore, Could II should be dismissed. “Contributory copyright infringement

      is the intentional inducement, causation, or material contribution to the infringing conduct of

      another.” First Impressions Design & Mgmt. v. Kucyk, 2016 WL 8793340, *5 (S.D. Fla. March 7,

      2016). It occurs when “one who, with knowledge of the infringing activity, induces, causes or

      materially contributes to the infringing conduct of another.” Id. One must allege (1) a direct

      infringement; (2) that the defendant(s) had knowledge of the direct infringement; and (3) the

      defendants intentionally induced, encouraged, or materially contributed to the direct infringement.



                                                       3
      126198499.1
  Case 0:21-cv-60789-JIC Document 9 Entered on FLSD Docket 06/08/2021 Page 4 of 5




   Id.; Dawes-Ordonez v. Realtor Ass’n of Greater Fort Lauderdale, Inc., 2010 WL 1791754 (S.D.

   Fla. May 5, 2010) (J. Cohn) (“[C]ontributory copyright infringement occurs only if the alleged

   contributory infringer knew or had reason to know of another party’s direct infringement.”).

           The Complaint does not contain allegations as to how Society Goat induced, caused or

   materially contributed to the infringing conduct of the direct infringer. Notably, the Complaint

   fails to identify who the direct infringer is, making it impossible to determine how Society Goat

   induced, caused, or materially contributed to the unnamed actor’s infringement, or how Society

   Goat allegedly went about inducing, encouraging or materially contributing to such infringement.

III.   Count III for Vicarious Infringement Fails

           Similarly, the Complaint fails to state a claim against Society Goat for vicarious

   infringement. The elements of vicarious infringement are (1) a direct infringement by another; (2)

   the defendant profited from the infringement; and (3) the defendant had the right to stop or limit

   the infringement. BWP Media USA Inc. v. S. Fla. Chronicle, Inc., 2015 WL 11181967, *3 (S.D.

   Fla. Apr. 20, 2015) (J. Cohn); Dawes-Ordonez v. Realtor Ass’n of Greater Fort Lauderdale, Inc.,

   2010 WL 1791754, *3 (S.D. Fla. May 5, 2010) (J. Cohn) (“Liability for vicarious copyright

   infringement arises when the defendant profits directly form the infringement and has a right or

   ability to supervise the direct infringer, even if the defendant initially lacks knowledge of the

   infringement.”); see also Affordable Aerial Photography, 2019 WL 3716775 at *3 (granting

   motion to dismiss claim for vicarious infringement).

           The Complaint is barren of any allegations that Society Goat profited from the alleged

   infringement or had the ability to control any direct infringer. As discussed above, it is impossible

   to determine over whom Society Goat would have needed to have control or the ability to

   supervise, because the Complaint does not identify the direct infringer, or to determine the means



                                                    4
   126198499.1
Case 0:21-cv-60789-JIC Document 9 Entered on FLSD Docket 06/08/2021 Page 5 of 5




 by which it was able to exercise such control. With respect to profits, Plaintiff alleges in

 conclusory fashion that “[i]n sharing the spectacular photographs to their tens of millions of social

 media followers, the [Plaintiff] is informed and believes and based thereon alleges the Defendants

 did in fact profit directly from the use of the [Plaintiff’s] copyrighted photographs.” [D.E. 1 at

 ¶31]. The Complaint, however, does not allege that Society Goat posted the photographs to its

 social media pages. In fact, it fails to state who controls the social media pages on which the

 images were displayed, or how Society Goat may have profited from such postings. These

 allegations are insufficient to state a claim for vicarious infringement against Society Goat.

                                             Conclusion

         Plaintiff’s claims are insufficiently pled as to Society Goat and therefore the Complaint

 should be dismissed as to Society Goat.

         WHEREFORE, Defendant, Society Goat, LLC, respectfully requests that the Court enter

 an order dismissing the Complaint as to Society Goat, LLC, and for such other relief the Court

 deems just and equitable.

                                                   Respectfully submitted,

  Dated: June 8, 2021                             By: /s/Yolanda P. Strader
                                                      Merrick L. Gross (FBN 716677)
                                                      mgross@carltonfields.com
                                                      William Giltinan (FBN 27810)
                                                      wgiltinan@carltonfields.com
                                                      Yolanda Strader (FBN 70212)
                                                      ystrader@carltonfields.com
                                                      CARLTON FIELDS, P.A.
                                                      700 NW 1st Avenue, Suite 1200
                                                      Miami, FL 33136
                                                      Telephone: (305) 530-0050
                                                      Facsimile: (305) 530-0055

                                                        Attorneys for Society Goat, LLC




                                                  5
 126198499.1
